Case 1:18-cv-20818-DPG Document 686 Entered on FLSD Docket 03/19/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                Case No. 18-20818-CIV-GAYLES

  PDVSA US LITIGATION TRUST,

                Plaintiff,

  v.

  LUKOIL PAN AMERICAS LLC, et al.,

              Defendants.
  _________________________________/


                             MOTION TO WITHDRAW COUNSEL

         Pursuant to Local Rules 11.1(d) and 7.1(a)(1), FRANCISCO MORILLO and

  LEONARDO BAQUERO (“Defendants”), through this limited appearance of undersigned

  counsel, respectfully file this Motion to Withdraw Counsel.

         Effective March 20, 2019, Connor Mullin will be leaving the firm of Akin Gump Strauss

  Hauer & Feld LLP, and therefore is withdrawing as counsel of record for Defendants. Kimberly

  Ann Pathman, Mark J. MacDougall, Thomas P. McLish, Stacey H. Mitchell and Jason Gangwer

  will remain as counsel for Defendants.

  Dated: March 19, 2019                     Respectfully submitted,


                                            s/ Kimberly Ann Pathman
                                            Kimberly A. Pathman
                                            Florida Bar No. 118844
                                            kpathman@akingump.com
                                            Akin Gump Strauss Hauer & Feld LLP
                                            1333 New Hampshire Avenue NW
                                            Washington, DC 20036
                                            Tel: (202) 887-4000
                                            Fax: (202) 887-4288

                                            and

                                                  1
Case 1:18-cv-20818-DPG Document 686 Entered on FLSD Docket 03/19/2019 Page 2 of 3




                                   Mark J. MacDougall (admitted pro hac vice)
                                   mmacdougall@akingump.com
                                   Thomas P. McLish (admitted pro hac vice)
                                   tmclish@akingump.com
                                   Stacey H. Mitchell (admitted pro hac vice)
                                   shmitchell@akingump.com
                                   Connor Mullin (admitted pro hac vice)
                                   cmullin@akingump.com
                                   Jason Gangwer (admitted pro hac vice)
                                   jgangwer@akingump.com

                                   Attorneys for Defendants
                                   Francisco Morillo and
                                   Leonardo Baquero




                                        2
Case 1:18-cv-20818-DPG Document 686 Entered on FLSD Docket 03/19/2019 Page 3 of 3



                                 CERTIFICATE OF SERVICE

         I certify that on March 19, 2019, I filed this document with the Clerk of Court using

  CM/ECF, which will serve this document on all counsel of record.



                                                    s/ Kimberly Ann Pathman




                                                3
